Pee Cueiam,
Wo are clearly of opinion that Mary A. LaBaare, the sister of the deceased, was excluded by clause “ D ” of the will from all participation in the residue of the estate, and that clause “ G ” did not restore her to the class called “next of kin,” so as to enable her to take under that description. We are equally clear that the testator only intended his next of kin who *458should be living at the death of his son George to be the residuary-legatees of his estate, and that intent excludes all of the children of nephews and nieces -who were dead before the death of the testator’s son George. The reasons for these conclusions are sufficiently expressed in the opinion of the learned court below on which the decree is affirmed.
Decree affirmed and appeal dismissed at the cost of the appellant.